Citation Nr: 1709715	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to February 27, 2013 and in excess of 20 percent thereafter for degenerative disc disease, thoracolumbar spine with intervertebral disc disease (previously rated as thoracolumbar myalgia). 

2.  Entitlement to an increased rating in excess of 10 percent for right knee strain with tendonitis. 

3.  Entitlement to an increased rating in excess of 10 percent for status post medial meniscectomy of left knee. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2013 statement the Veteran asserted that his service-connected back and knee disabilities are more severe than the currently assigned ratings.  A review of the record reveals that the Veteran's most recent VA examinations for his service-connected spine and bilateral knee disabilities occurred in February 2013. The United States Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, and the Veteran's testimony regarding ongoing back and knee pain, an additional examination is necessary.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the South Texas Healthcare System dated from September 2013 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for VA examinations to determine the current manifestations and severity of his service-connected degenerative disc disease, thoracolumbar spine with intervertebral disc disease, right knee strain with tendonitis, and status post medial meniscectomy of the left knee.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished, to include range of motion testing.  All symptomatology associated with the spine and knee disabilities should be reported. 

Range of motion testing should be undertaken for the thoracolumbar spine and knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:  (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above actions, and any other development deemed necessary, the claims for an increased rating for degenerative disc disease, thoracolumbar spine with intervertebral disc disease, right knee strain with tendonitis, and status post medial meniscectomy of left knee must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




